Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1, 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation “the device”, "the stimulus", “the upper left quadrant”, “the quadrants”, “the feet ”,“ the upper right quadrant”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the stimulus", “the upper left quadrant”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, 8, 19 recites the limitation "the stimulus”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the stimulus", “the upper right quadrant”, “the lower right quadrant”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the device”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the intensity”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the device”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the device”, "the stimulus", “the upper left quadrant”, “the quadrants”, “the feet”, “the upper right quadrant”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the stimulus", “the upper right quadrant”, “the lower right quadrant”.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-4, 6-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112b rejections are overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  based on a thorough prior art consideration, extensive search, and primary consult, the claims are allowable. Particularly based on the recitation of the angle of the absence of stimulation. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030120183 has some targeted area stimulation stuff (i.e., para [0643] and [0679]), but does not provide for the angle of the absence of stimulation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791